UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4799
CALVIN LEE EVERETTE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                             (CR-01-68)

                      Submitted: April 23, 2003

                       Decided: May 27, 2003

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                            COUNSEL

Rosemary Godwin, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Felice McConnell Corpening, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
2                     UNITED STATES v. EVERETTE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Calvin Lee Everette appeals his conviction and 188-month sen-
tence imposed pursuant to a guilty plea to possession of a firearm by
a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000), and
the district court’s order denying his motion to withdraw his guilty
plea. In his signed plea agreement, he waived his right to appeal his
conviction and sentence.

   Whether a defendant validly waived his right to appeal is a ques-
tion of law, which this court reviews de novo. United States v. Marin,
961 F.2d 493, 496 (4th Cir. 1992). A waiver of a defendant’s right to
appeal contained in a valid plea agreement is enforceable if it is "the
result of a knowing and intelligent decision to forego the right to
appeal." United States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).
We have reviewed Everette’s plea agreement and the Fed. R. Crim.
P. 11 hearing and conclude he knowingly and intelligently waived his
right to appeal. Consequently, the valid appeal waiver precludes
review of his sentencing issues. Therefore, we dismiss the appeal as
to those issues.

   Everette also challenges the district court’s denial of his motion to
withdraw his guilty plea. A defendant does not have an absolute right
to withdraw a guilty plea. United States v. Moore, 931 F.2d 245, 248
(4th Cir. 1991). Rather, a defendant bears the burden of demonstrat-
ing that a "fair and just reason" supports his request to withdraw his
plea. Id. Factors considered in determining whether a defendant has
shown a fair and just reason for withdrawing his guilty plea include:
(1) whether the defendant has offered credible evidence that the plea
was not knowing or voluntary; (2) whether the defendant has credibly
asserted his legal innocence; (3) whether there has been a delay
between the entering of the plea and the filing of the motion; (4)
whether the defendant had close assistance of competent counsel; (5)
                     UNITED STATES v. EVERETTE                      3
whether withdrawal will cause prejudice to the government; and (6)
whether it will inconvenience the court and waste judicial resources.
Id.

   Although all the factors in Moore must be given appropriate
weight, the central question is whether the Rule 11 hearing was prop-
erly conducted. United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir.
1995). Everette cannot show, in light of the Rule 11 hearing, that his
plea was not knowing and voluntary. The district court did not abuse
its discretion in denying Everette’s motion to withdraw his guilty
plea. See United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir.
2000). Therefore, we affirm the district court’s denial of Everette’s
motion to withdraw his guilty plea. We dispense with oral argument
because the facts and legal contentions have been adequately pre-
sented in the materials before the court.

                       DISMISSED IN PART; AFFIRMED IN PART